DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “writing unit” and “erasing unit” in claim 1 and dependent claims thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 14 is rejected under 35 U.S.C. 101 because the claims is directed to a computer readable medium. A computer readable medium is known in the art to include non-transitory embodiments such as signals per se. Further, a review of applicant’s published specification (for example [0085]) does not exclude such embodiments. As such, claim 14 is rejected (See MPEP 2106.03 II for example).
Claim 15 is dependent to claim 14 and is therefore similarly rejected.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is dependent to claim the display device of claim 10. However, claim 10 is directed to an imaging device of claim 1 and not a display device, as claimed.  Appropriate correction is required. In the rejection claim 13 below, the office rejects claim 13 as if reciting the display device of claim 12.
 Further, claim 13 is objected to because of the following informalities: claim 13 recites the limitation “non e-paper portion” in lines 1 and 3. However, said term is neither found in claim 10 nor in claim 12. In the rejection of the claim below, said “non e-paper portion” is rejected as if reciting “non-e-paper portion” in claim 12. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the non-e-paper portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 are dependent to claim 2 and are therefore similarly rejected for those reasons discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gila et al; (Publication number: US 2016/0342063 A1), hereafter Gila.Regarding claim 12:
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gila et al; (Publication number: US 2016/0342063 A1), hereafter Gila, in view of Donoghue et al; (Patent number: US 5, 155, 813), hereafter Donoghue.
Regarding claim 1:
	Gila discloses an imaging device (Gila ABSTRACT; Figure 2B) comprising:
 	 an erasing unit to erase a passive e-paper display portion of a display device (Gila Figure 4 406; [0034]);

 	a controller comprising: a processor; and a non-transitory memory to store instruction, executable via the processor.
	Gila does not disclose a processor and non-transitory memory to store instructions, executable via the processor, to cause selective writing of the second pattern element in the juxtaposed position according to a selectable size, shape, location, and orientation on the passive e-paper display portion.

	However, Donoghue discloses a computer apparatus for brush styled writing. More particularly, Donoghue discloses digital processor 22 with added memory operated in a pen-down software procedure (Donoghue Col4 lines 47 – 50 and Col 6 line 42 – 44) to obtain geometric characteristics of (e.g. size, orientation, shape) of each brushed stroke image displayed on display unit 18 is in response to stylus operation on the tablet are processor determined from measureable aspects of stylus operation which include x and y positon of the stylus (Donoghue Col 5 lines 3 – 17).
	It would have been obvious to modify Gila to include a processor and non-memory to store instructions, executable via the processor, to cause selective writing of the second pattern element in the juxtaposed position according to a selectable size, 

Regarding claim 2:
	Gila (in view of Donoghue) discloses the imaging device of claim 1, wherein the first pattern comprises a plurality of different first pattern elements arranged along a border of the non-e-paper portion and of the e-paper portion (Gila Figure 2B – see individual letters of displayed text “brand” construed as first pattern elements) and wherein the instructions are to cause selective juxtaposition of the second pattern element relative to at least one of the respective different first pattern elements (disclosed by combination of Gila and Donoghue when a user selectively writes the second pattern “card balance” near the displayed text “retailer a brand name” in the brush like manner).

Regarding claim 3:
	Gila (in view of Donoghue) discloses the imaging device of claim 2, wherein each different first pattern element comprises a different shape with each different shape conveying at least one different item of information (Gila Figure 2B – each letter of the displayed text “brand” is a different letter and different shape). 

Regarding claim 14:
	Gila discloses selective writing of a second pattern element on a passive e-paper display portion of a display device in juxtaposed relation to a first pattern element on a non-imageable support frame surrounding the passive e-paper display portion (Gila Figure 2B illustrates a image ‘card balance’ 236 on e-paper display 206 which is juxtaposed with text ‘brand’ displayed on a support structure 202, construed as the claimed non-imageable support frame. The image ‘card balance” selectively writing by writing module 400).
	Gila does not disclose the computer readable medium comprising: a non-transitory memory to store instructions, executable via a processor to cause said selective writing, wherein the selective writing comprises implementing the juxtaposed relation according to a selectable size, shape, location, and orientation of the second pattern element on the passive e-paper display portion.
	However, Donoghue discloses a computer apparatus for brush styled writing. More particularly, Donoghue discloses digital processor 22 with added memory operated in a pen-down software procedure (Donoghue Col4 lines 47 – 50 and Col 6 line 42 – 44) to obtain geometric characteristics of (e.g. size, orientation, shape) of each brushed stroke image displayed on display unit 18 is in response to stylus operation on the tablet are processor determined from measureable aspects of stylus operation which include x and y positon of the stylus (Donoghue Col 5 lines 3 – 17).	
	It would have been obvious to modify Gila (in view of Donoghue) to include a computer readable medium comprising: a non-transitory memory to store instructions, executable via a processor to cause said selective writing, wherein the selective writing comprises implementing the juxtaposed relation according to a selectable size, shape, .

Allowable Subject Matter
 	Claims 4 – 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIHIR K RAYAN/Examiner, Art Unit 2623